EXHIBIT 10.6

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of this
31st day of March, 2005, by and between TREX COMPANY, INC., a Delaware
corporation (sometimes hereinafter referred to herein as “Trex Inc.”), and
BRANCH BANKING AND TRUST COMPANY OF VIRGINIA, a Virginia state banking
corporation (hereinafter referred to herein as the “Bank”).

 

Trex Inc., TREX Company, LLC, a Delaware limited liability company (“TREX LLC”),
and the Bank are the original parties to that certain Credit Agreement dated as
of June 19, 2002, as amended by a First Amendment to Credit Agreement dated as
of August 29, 2003, as further amended by a Second Amendment to Credit Agreement
dated as of September 30, 2004 (as so amended and as it may hereafter be
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”). Subject to the terms and conditions contained in
the Credit Agreement, the Bank agreed to extend to Trex Inc. and TREX LLC (i) a
revolving credit facility, with a letter of credit subfacility, in the aggregate
amount of $20,000,000 for working capital financing of Trex Inc.’s and TREX
LLC’s accounts receivable and inventory, to purchase new equipment and/or for
other general corporate purposes of Trex Inc. and TREX LLC, (ii) a term loan
facility in the amount of $9,570,079.88 to refinance the Winchester Property (as
defined in the Credit Agreement), and (iii) a term loan facility in the amount
of $3,029,920.12 to finance existing improvements to the Winchester Property.
Effective December 31, 2002, TREX LLC merged with and into Trex Inc., with Trex
Inc. being the surviving entity. As a result of such merger, Trex Inc. is the
sole borrower under the Credit Agreement and shall hereinafter sometimes be
referred to in this Amendment as the “Borrower.”

 

The Borrower has requested that the Bank increase the amount of the letter of
credit subfacility and make certain other modifications to the Credit Agreement,
and the Bank is willing to do so upon the terms and conditions contained herein.

 

Accordingly, the Borrower and the Bank hereby agree as follows:

 

1. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

2. Section 2.01(d) of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

 

(d) Letter of Credit Facility. Upon the terms and subject to the conditions
contained in this Agreement and in the applicable Letter of Credit Applications,
the Bank agrees to issue irrevocable letters of credit (hereinafter with the
Existing Letter of Credit shall collectively be referred to as the “Letters of
Credit”) for the account of the Borrower from time to time during the period
from the date of this Agreement through but excluding the Revolving Credit
Termination Date, provided that the amount available for drawing under all
outstanding Letters of Credit plus the aggregate unpaid reimbursement
obligations under the Letter of Credit Applications shall not exceed at any time
outstanding



--------------------------------------------------------------------------------

the least of (i) $10,000,000, (ii) the Revolving Commitment minus the aggregate
principal amount of all outstanding Revolving Loans, and (iii) the Borrowing
Base minus the aggregate principal amount of all outstanding Revolving Loans.

 

3. Section 2.01(d)(2) of the Credit Agreement is hereby deleted in its entirety
and the following Section is substituted in its place:

 

(2) Fees. For each Letter of Credit issued under the terms of this Agreement
(other than the Existing Letter of Credit), the Borrower will pay to the Bank at
the time of issuance the fee as to which the Bank and the Borrower have agreed
subject to any minimum fees that the Bank may impose. Such fee will be fully
earned at the time such Letter of Credit is issued and nonrefundable. The
Borrower will also pay to the Bank when due its customary administrative fees as
they may be established or altered from time to time for issuing Letters of
Credit and for honoring drafts thereunder and, if applicable, for transferring,
amending or extending such Letters of Credit. Nothing contained herein, however,
shall obligate the Bank to transfer, amend or extend beyond its original
maturity date any Letter of Credit.

 

4. The Borrower hereby represents and warrants to the Bank (which
representations and warranties shall survive the execution and delivery of this
Amendment) that:

 

(a) It is in compliance with all of the terms, covenants and conditions of the
Credit Agreement, as amended by this Amendment, and each of the other Loan
Documents.

 

(b) There exists no Default or Event of Default under the Credit Agreement, as
amended by this Amendment, and no event has occurred or condition exists which,
with the giving of notice or lapse of time, or both, would constitute such a
Default or Event of Default.

 

(c) The representations and warranties contained in Article V of the Credit
Agreement are, except to the extent that they relate solely to an earlier date
or except to the extent that they relate solely to TREX LLC, true in all
material respects with the same effect as though such representations and
warranties had been made on the date of this Amendment.

 

(d) The execution, delivery and performance by the Borrower of this Amendment
are within its corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene or constitute (with
or without the giving of notice or lapse of time or both) a default under any
provision of applicable law or of the organizational documents of the Borrower
or any Subsidiary or of any agreement, judgment, injunction, order, decree or
other instrument binding upon or affecting the Borrower or any Subsidiary or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

 

-2-



--------------------------------------------------------------------------------

(e) This Amendment constitutes the valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by equitable principles of general
applicability (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(f) Except as set forth on Schedule 5.05 to the Credit Agreement, there is no
material action, suit, proceeding or investigation pending against, or to the
knowledge of the Borrower threatened against, contemplated or affecting, the
Borrower or any of its Subsidiaries before any court, arbitrator or governmental
body, agency or official which has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or which in any
manner draws into question the validity or enforceability of this Amendment or
any of the Loan Documents, and there is no basis known to the Borrower or any of
its Subsidiaries for any such action, suit, proceeding or investigation.

 

5. The Bank’s agreement to enter into this Amendment is subject to the following
conditions precedent:

 

(a) The Borrower shall have executed and delivered to the Bank this Amendment.

 

(b) The Borrower shall have executed and delivered, or caused to be executed and
delivered, to the Bank such other and further documents, certificates, opinions
and other papers as the Bank shall reasonably request.

 

6. Except as expressly amended hereby, the terms of the Credit Agreement shall
remain in full force and effect in all respects, and the Borrower hereby
reaffirms its obligations under the Credit Agreement, as amended by this
Amendment, and each of the other Loan Documents. The Borrower hereby waives any
claim, cause of action, defense, counterclaim, setoff or recoupment of any kind
or nature that it may assert against the Bank arising from or in connection with
the Credit Agreement, as amended by this Amendment, any of the Loan Documents,
or the transactions contemplated thereby or hereby that exist on the date hereof
or arise from facts or actions occurring prior hereto or on the date hereof.
Nothing contained in this Amendment shall be construed to constitute a novation
with respect to the obligations described in the Credit Agreement.

 

7. All references to the Credit Agreement in any of the Loan Documents, or any
other documents or instruments that refer to the Credit Agreement, shall be
deemed to be references to the Credit Agreement as amended by this Amendment.

 

8. This Amendment shall be construed in accordance with and governed by the laws
of the Commonwealth of Virginia.

 

9. Any Dispute arising out of or related to this Amendment or any of the Loan
Documents shall be resolved by binding arbitration as provided in Section 9.07
of the Credit Agreement. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY DISPUTE.

 

-3-



--------------------------------------------------------------------------------

10. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same instrument.

 

11. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. The Borrower shall not have
the right to assign any of its rights or obligations under or delegate any of
its duties under the Credit Agreement, as amended by this Amendment, or any of
the other Loan Documents.

 

12. The Borrower hereby agrees that it will pay on demand all out-of-pocket
expenses incurred by the Bank in connection with the preparation of this
Amendment and any other related documents, including but not limited to the fees
and disbursements of counsel for the Bank.

 

13. This Amendment represents the final agreement between the Borrower and the
Bank with respect to the subject matter hereof, and may not be contradicted,
modified or supplemented in any way by evidence of any prior or contemporaneous
written or oral agreements of the Borrower and the Bank.

 

[Remainder of Page Intentionally Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Bank have caused this Amendment to be
executed by their duly authorized officers under seal as of the date first
written above.

 

TREX COMPANY, INC.

By:  

/s/ Paul D. Fletcher

--------------------------------------------------------------------------------

  (SEAL) Name:   Paul D. Fletcher     Title:  

Senior Vice President and

Chief Financial Officer

    BRANCH BANKING AND TRUST COMPANY OF VIRGINIA By:  

/s/ David A. Chandler

--------------------------------------------------------------------------------

  (SEAL) Name:   David A. Chandler     Title:   Senior Vice President    

 

-5-